Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17 of U.S. Patent No. 11,115,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to claims of U.S. Patent No. 11,115,865.
Claim 1 of the pending application is similar to claim 1 lines 1-12 and 30-41, claim 15 lines 1-5 and 23-34, and claim 17 lines 1-3 and 21-32 of U.S. Patent No. 11,115,865.
Claim 9 of the pending application is similar to claim 1 lines 37-38, claim 15 lines 30-31, and claim 17 lines 28-29 of U.S. Patent No. 11,115,865.
Claim 10 of the pending application is similar to claim 1 lines 1-12 and 30-41, claim 15 lines 1-5 and 23-34, and claim 17 lines 1-3 and 21-32 of U.S. Patent No. 11,115,865.
Claim 15 of the pending application is similar to claim 1 lines 1-12 and 30-41, claim 15 lines 1-5 and 23-34, and claim 17 lines 1-3 and 21-32of U.S. Patent No. 11,115,865.
Claim 20 of the pending application is similar to claim 1 lines 37-38, claim 15 lines 30-31, and claim 17 lines 28-29 of U.S. Patent No. 11,115,865.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Independent claims 1, 10 and 15:
U.S. Publication No. 20180295519 to Nandha Premnath et al disclose in Figures 1-10 and Sections 0041-0100 an access point (108), comprising: 
A network node (access point 108).
An antenna node (antenna shown on access point 108) configured to couple to an antenna (antenna shown on access point 108).
An interface circuit (interface 208), coupled to the network node and the antenna node, configured to communicate via wireless communication with an electronic device (UE 102) in a WLAN that is compatible with an IEEE 802.11 standard, and to communicate via wired communication or wireless communication with one or more second access points (access point 106)) in the WLAN (Section 0048: access point communicates with access point 106 and with UE 102 in a 802.11 WLAN), wherein the access point is configured to …
Nandha Premnath et al do not disclose receive a request associated with a second access point using wired or wireless communication, wherein the request specifies a communication channel and the electronic device; perform a wireless scan of the specified communication channel based at least in part on the request.
U.S. Publication No. 20040156336 to McFarland et al disclose in Figures 1-7 wherein an access point requests another access point via a wireless channel to scan wireless channels with UEs.  Refer to Sections 0013 and 0038-0109.
Nandha Premnath et al also do not disclose … provide fake traffic to the electronic device; receive, using wireless communication, a response from the electronic device to the fake traffic … ; and provide, using wired or wireless communication, a report addressed to the … access point, wherein the report specifies communication performance of the electronic device.
U.S. Publication No. 20130058249  to Ganapathi et al disclose in Figures 1-3 wherein MS 104A is allocated a timeslot in frame 106.  BS 102 sends dummy data in the timeslot to the MS 104A over a downlink channel (claimed “provide fake traffic to the electronic device”).  MS 104A, upon receiving the dummy data, monitors the timeslots available in the frame 106 and generates measurement report data; MS 104A then sends the dummy data and measurement report data to BS 102 on the timeslot over an uplink channel (claimed “receive, using wireless communication, a response from the electronic device to the fake traffic” and claimed “provide, using wired or wireless communication, a report addressed to the … access point, wherein the report specifies communication performance of the electronic device”; wherein the “measurement report” reads on the claimed “response” and the claimed “report”, and wherein the “measurement report” indicates performance of MS 104A).  BS 102 then evaluates downlink pairing criteria and uplink pairing criteria based on the measurement report data and the dummy data.  Refer to Sections 0019-0050.

However, none of the prior art disclose the limitations “… provide, using wired or wireless communication, a trigger message addressed to the second access point with an instruction for the second access point to provide fake traffic to the electronic device; receive, using wireless communication, a response from the electronic device to the fake traffic, wherein the response is intended for the second access point; and provide, using wired or wireless communication, a report addressed to the second access point, wherein the report specifies communication performance of the electronic device.”, and can be logically combined with Nandha Premnath et al, McFarland et al, and Ganapathi et al.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20070271457 to Patil et al disclose in Figures 1-4 a method of detecting malicious activity in a wireless system, wherein the base station transmits fake traffic to clients.  Refer to Sections 0008-0058.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
September 7, 2022